 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrascona Buick, Inc. and Albert Reinholz andRodney A. Boerst and Ernest J. Garr. Cases30-CA-6666, 30-CA-6666-2, and 30-CA-6974April 20, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 8, 1982, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Charging Party Rein-holz filed exceptions and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, FrasconaBuick, Inc., Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.i The Administrative Law Judge's reference, in fn. 17 of his Decision,to p. 250 of the transcript is incorrect; the evidence referred to in thatfootnote is on pp. 280-281 of the transcript.I Charging Party Reinholz has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversinghis findings.* In affirming the Administrative Law Judge's conclusion that Re-spondent did not act unlawfully in discharging Charging Party Reinholz,Member Jenkins agrees with the Administrative Law Judge's finding thatthe General Counsel has failed to establish, by a preponderance of thecredible evidence, that Respondent had knowledge of concerted activityon Reinholz' part at the time of his discharge. Accordingly, Member Jen-kins finds it unnecessary to pass on, and thus he does not rely on, theAdministrative Law Judge's alternative analysis of the legality of Rein-holz' discharge under Wright Line, 251 NLRB 1083 (1980).In the absence of exceptions thereto, Member Hunter adopts the find-ing of violations in connection with Respondent's inquiries concerningemployee pretrial Board affidavits.266 NLRB No. 117DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge:These consolidated cases were heard in Milwaukee, Wis-consin, on June 14, 15, 16, and 17 and July 6 and 7, 1982,based on unfair labor practice charges filed on August20, 1981, (Case 30-CA-6666, filed by Albert Reinholz),September 21, 1981 (Case 30-CA-6666-2, filed byRodney A. Boerst), and February 18, 1982 (Case 30-CA-6974, filed by Ernest J. Garr), and complaints issuedby the Regional Director for Region 30 of the NationalLabor Relations Board, herein called the Board, on Oc-tober 30, 1981 (Cases 30-CA-6666 and 30-CA-6666-2),and March 25, 1982 (Case 30-CA-6974). The complaints,which were consolidated for hearing, allege that Fras-cona Buick, Inc., herein called Respondent, violated Sec-tion 8(aXl) of the National Labor Relations Act, hereincalled the Act, by discharging Reinholz, Boerst, andGarr because they had concertedly complained to Re-spondent regarding wages, hours, and working condi-tions and by unlawfully interrogating its employeesduring pretrial preparation. Respondent's timely filedanswer denies the substantive allegations of the com-plaint.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTI. RESPONDENT'S BUSINESS-PRELIMINARYCONCLUSION OF LAWRespondent is a Wisconsin corporation engaged atMilwaukee, Wisconsin, in the retail sale and service ofnew and used automobiles. Jurisdiction is not in dispute.The complaints allege, and Respondent admits, that Re-spondent, in the course and conduct of its business oper-ations during the past calendar year, derived gross rev-enues in excess of S500,000 and purchased and receivedgoods and services valued in excess of $50,000 directlyfrom points located outside the State of Wisconsin. I findand conclude that Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has owned and operated its Buick and Fiatdealership, which consists of sales, mechanical service,and automotive body repair facilities, since approximate-ly 1956. Each year, since at least 1977, Respondent hassustained substantial losses or just broken even. It is un-disputed on this record that Respondent's mechanicalrepair and body shop operations had a poor reputation in636 FRASCONA BUICK, INC.the community; Respondent's president, Anthony Fras-cona, believed that the service and body shop functions,known in the trade as the back end or back shop, werenot carrying their share of the business. Moreover, hebelieved that the negative reputation of the back end wascosting the dealership lost sales.lAdditionally, during1980 and 1981, General Motors Buick Motor Divisionconducted an audit of warranty work performed in Re-spondent's back shop. It ultimately charged Respondentapproximately $32,000 for warranty work performedduring repeat visits by customers, which work shouldhave been performed properly or differently with lesscomebacks. In early 19812 Buick advised Respondentthat, because of the continued losses, the complaintswhich had been registered with the Buick Motor Divi-sion, and the warranty problems, it should either "makea change or sell the dealership."In June, Respondent retained a consultant, Lane San-ford, to advise it on steps it might take to improve theefficiency of its service department.s Sanford's examina-tion of Respondent's physical plant, the customerrecords, and the other data corroborated the existence ofsubstantial problems with respect to the efficiency of theservice departments. Similarly, Gary McCulloch, Re-t These opinions are supported by customer satisfaction reports pre-pared by Buick based upon surveys of Respondent's customers and thoseof other dealerships in the same zone.I All dates hereinafter are in 1981 unless and until otherwise specified.s The General Counsel contended that Sanford was an agent of Re-spondent, possessing supervisory authority over Respondent's managersand employees. Respondent denied that Sanford possessed any such au-thority and moved to strike all statements by Sanford which were offeredto support the General Counsel's theory of violations herein. The evi-dence establishes the following: In return for a fixed fee, Sanford con-tracted with Respondent to evaluate the service, body shop, and parts de-partments in regard to attitude, appearance, and performance. He was ul-timately to prepare a handbook for the operation of those departments.Sanford claimed that, while he had no role or responsibility in regard tothe tenure of employees, he could effectively recommend the terminationof managerial employees. It is unclear whether he believed that he hadsuch authority pursuant to his agreement with Respondent or whether hewas talking in more general terms with respect to the weight given hisrecommendations by any client. Frascona and James Basso, Respondent'sgeneral manager and Frascona's nephew, denied that Sanford possessedany such authority and there is little evidence to refute their denial. Re-spondent's former service manager, Gary McCulloch, testified that, whenhe was introduced to Sanford, Frascona told him that Sanford "had fullauthority in the dealership as if it was him or Mr. Basso ... telling meorders, to cooperate and do as he asks ... " Frascona and Basso deniedthat any such instructions were given. Thereafter, Sanford sat in withBasso while Basso spoke with persons to be hired to replace the existingback shop employees and voiced some opinions on retention or hiring.Basso gave Sanford's recommendations no weight. He followed his ownjudgment; certain actions he took paralleled what Sanford thought best,others did not. Based on the foregoing, I must conclude that, even if thetestimony of McCulloch, described above, is credited, the evidence is in-sufficient to sustain the General Counsel's burden of proving that LaneSanford was an agent and/or supervisor of Respondent such that hisstatements would be binding upon it. Nonetheless, in view of Sanford'sclose relationship with Respondent, particularly in regard to the backshop operations and the changes made therein, his participation in variousmeetings and discussions concerning the termination of employees andtheir replacement by others, and his lack of interest in supporting theGeneral Counsel's case, I must conclude that statements attributed to himare not so inherently unreliable as to warrant their exclusion from thisrecord under the hearsay rule. See RJR Communications, 248 NLRB 920(1980), and cases cited therein. See also Colony Kitchens, 217 NLRB 671(1975). Given Sanford's involvement and participation, as describedherein, the statements attributed to him concerning Respondent's motiva-tion, while not controlling, are entitled to consideration.spondent's service manager until mid-August, confirmedthat there were serious problems in regard to the qualityof work and the reputation of the back end.4Sometime in or about May or June, Frascona was ap-proached by Richard Quinlevan, president of QuinlevanBuick, a rival dealership in Milwaukee which possessed areputation as having the foremost back shop in that city.Quinlevan Buick's sales, however, were not sufficient tosustain its continued business operations and RichardQuinlevan offered his back shop to Frascona. In or aboutmid-July, Frascona and Quinlevan executed a series ofagreements providing essentially for the assumption ofthe Quinlevan service departments, including the em-ployees thereof, into the Frascona operations, retentionof Quinlevan as a consultant, acquisition by Respondentof Quinlevan's customer lists, and Quinlevan's efforts todirect his former customers to Frascona for sales andservice.Having concluded the agreement with Quinlevan,Frascona left the details of which Quinlevan employeeswould be brought into the Frascona operations andwhich Frascona employees would be terminated in thehands of James Basso, his general manager (andnephew), and departed on vacation. Basso observed theQuinlevan employees at work and met with the majorityof them in a group meeting. Basso's observations of theseemployees, together with his review of Quinlevan's serv-ice records and customer satisfaction reports, satisfiedhim that Quinlevan's service departments were superiorto Frascona's and that the Quinlevan employees pos-sessed superior work attitudes to those possessed by hisown employees. In what Basso characterized, both in hisconversations with various individuals before and afterJuly 30 and in his testimony in this proceeding, as a"clean sweep," Basso directed the termination of a sub-stantial number of Respondent's service department em-ployees and the hiring of virtually all the employeesfrom Quinlevan's service departments, including somemanagers.As of July 30, Respondent had had 18 employees in itsservice, body shop, and parts departments, including thedepartmental managers. Eleven of these, the body shopmanager, one bodyman, four technicians (mechanics), in-cluding two who specialized in Fiat service,sthe partsdepartment manager, the parts counterman, the partshelper, the parts driver, and a service writer, were termi-nated. Included among the terminated employees wereCharging Parties Albert Reinholz, a technician, andRodney Boerst, a bodyman.Respondent retained seven employees from the affect-ed departments. One was Ernest Garr,6one of Respond-ent's two service writers. Garr had originally been se-lected for discharge by Basso; he was retained on thespecific urgings of McCulloch after he demonstrated par-ticular loyalty or responsibility toward his job by notleaving the facility on receiving his final paycheck as the4 McCulloch also believed that the situation was improving at the timeof the events herein.a One of the Fiat technicians, Wojnoski, had been employed between 2and 3 months and was about to complete his probationary period.6 The Charging Party in Case 30-CA-6974.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees did. McCulloch also intervened success-fully on behalf of Chester Borkowski, a general andheavy-duty technician. Borkowski had worked for Re-spondent during the summer of 1980 and had been re-hired in April 1981. According to Basso, McCullochargued for his retention on the basis that he had only re-cently hired Borkowski after having convinced him toleave his prior employment.s Basso testified that Joe Mi-litello was retained because he was a Fiat technician em-ployed on an hourly basis whom the Company had beentraining for a year and a half to work in that capacity.Basso did not believe that he had anyone coming overfrom Quinlevan who was qualified to work on Fiats. Ad-ditionally, Basso testified that he did not wish to termi-nate either trainees or hourly paid employees. GeorgeBark, who was retained, was described by Basso as atrainee in the body shop. McCulloch described Bark asan apprentice with 6 to 8 months of experience at Fras-cona. Mike Hack, who was retained, was an hourly paidemployee in the service department, doing lubrications.Daryl Hinz, a body shop employee, was retained, ac-cording to Basso, because he had only been hired a dayor two before the terminations. Nathaniel Smith, anotherbody shop employee, was retained, Basso testified, be-cause he was an elderly employee whose employmentpreceded Respondent's ownership of this business. Whenasked whether Smith was associated with the problemsRespondent was experiencing in the back end, Basso tes-tified that Smith "stays to himself. He can't even hearbarely. You can barely hear the guy." Basso did not as-sociate him with Respondent's problems.Immediately following the termination of the 11 Fras-cona employees, Respondent "transferred" 18 employeesfrom the Quinlevan back end, virtually all of the Quinle-van employees, to its operation. The 18 included 8 tech-nicians, a body shop manager, 3 body shop men, a partsdepartment manager, a parts department driver, a partscounterman, a service writer, and 2 car jockeys. TheQuinlevan employees assumed their duties at Frasconawith no change in their wages or benefits.The General Counsel does not contend that the over-all termination of Respondent's own employees and theirreplacement by employees from Quinlevan were discri-minatorily motivated. However, it is the General Coun-sel's contention that Albert Reinholz and Rodney A.Boerst were included with the other nine terminated em-ployees because they had engaged in protected concert-ed activities. Reinholz was Respondent's most senior me-chanic and he and Boerst were the most senior employ-ees terminated on July 31.B. Albert ReinholzReinholz had been employed by Respondent for 14years. He was a general mechanic and had performedI Borkowski recalled that, after initially being told that he would beterminated, McCulloch said that he would not be. According to Bor-kowski, McCulloch claimed to have argued on his behalf that Borkowskicaused no trouble, did his work, paid attention to his own business, anddid not bother anyone. In light of Borkowski's testimony, which corrobo-rates that of Basso, it would appear that McCulloch was mistaken whenhe testified that Borkowski was not initially selected for termination andimplied that he did not discuss Borkowski's retention with Basso.heavy-duty mechanical work until 1977 when he sus-tained a back injury.sHis work included highly complexand novel mechanical and electrical repair assignmentsand it is undisputed that he was an excellent mechanic.In addition to being highly skilled, Reinholz was highlyproductive; he was the most productive employee in themechanical service department.9Reinholz averagedbooked time of 60 hours per week while working a 44-hour workweek. His earnings, and those of the dealer-ship, reflected his productivity.According to Anthony Frascona, Reinholz was neverhappy during his employment with Respondent. He con-stantly griped notwithstanding that he made the mostmoney of any of the service technicians, voiced his un-happiness with his job and with Respondent to customersand others, and "bad mouthed" both Frascona and theCompany. Frascona also believed that, because of hisskills, Reinholz was able, through threats to quit, toforce the various service managers under whom heworked to cater to his wishes, to assign him the kinds ofjobs he wished to do. Frascona referred to Reinholz' al-leged ability to control the service managers as "wag-ging the service manager's tail" or "the tail wagging thedog." Reinholz was, he claimed, a "prima donna." Thishe had been told by a number of the managers over theyears of Reinholz' employment. McCulloch, the servicemanager during the last year of Reinholz' employment,testified that Reinholz had created no problems for him;however, he acknowledged that Reinholz had threatenedto quit on a number of occasions during protests (dis-cussed in greater detail, infra) about wages, about insur-ance, and particularly about the flat rates for warrantywork set by General Motors (an issue over which Re-spondent had no control). McCulloch had mentionedReinholz' threats to quit to Stowers, Respondent's officemanager. Basso had also heard of these threats. Fras-cona's general testimony concerning Reinholz' unhappi-ness and other behavior or characteristics was corrobo-rated, to some extent, by other witnesses. Sanford hadspoken to Reinholz as part of his review of the backshop operations. He noted that Reinholz demonstrated anegative attitude, a "deep unhappiness about being atFrascona," and testified that Reinholz had complained tohim about the amount of money he (Reinholz) wasmaking. Sanford also noted that Reinholz was able toexert control over his managers because of his value as atechnician. One of Respondent's customers, a local policeofficer who regularly had his cars serviced in Respond-ent's shop by Reinholz, similarly corroborated Fras-cona's testimony to the effect that Reinholz voiced hisunhappiness with his employer to customers.' While Anthony Fraacona denied knowledge of this injury and ex-pressed some concern or complaint about Reinholz' unwillingness to doheavy-duty work since 1977, it is clear and not disputed that Respondentwas on notice of Reinholz' injury and the necessity that he refrain fromcertain heavy-duty aspects of the mechanical work.·Automotive repair work is charged to the customer at an hourly rateon the basis of the preestablished time that a given job is supposed torequire, the "book rate." Most mechanics, who receive a percentage ordollar amount based on booked rather than actually worked hours, areable to perform those tasks in substantially less than the book time.638 FRASCONA BUICK, INC.Chet Borkowski was a service technician who workedat the station adjacent to Reinholz'. He testified thatthere had been occasions when Reinholz would tell theservice manager to assign work to Borkowski rather thanto Reinholz. However, this was done pursuant to an un-derstanding between Reinholz and Borkowski that, whenavailable, Borkowski would do the engine and transmis-sion work and Reinholz would work on electrical sys-tems and carburetors.Frascona testified that he was greatly concerned abouthis employees performing the kinds of work at theirhomes which they were paid to do in his shop; he testi-fied that such conduct would warrant discharge. He fur-ther claimed that it had been common knowledge formany years that Reinholz was doing mechanical work athome. 10Notwithstanding all the foregoing, particularly Fras-cona's opinion of Reinholz as something other than a"loyal employee" and his suspicion that Reinholz was di-verting mechanical work from the Frascona shop to hisown side business, Reinholz continued to be employedby Respondent for 14 years without warnings, repri-mands, or any other form of discipline.The General Counsel contends that Reinholz' com-plaints related to wages, hours, and other terms and con-ditions of employment had been voiced by Reinholz atthe behest and on behalf of other employees, and weretherefore concerted activities protected under Section8(aXl) of the Act. The General Counsel further contendsthat Reinholz' protected concerted activities engenderedthe animosity of Respondent's officers, particularly Fras-cona, which animosity was characterized by Frascona'srepeated references to him as "an agitator."Reinholz testified in general terms to the effect that hehad repeatedly complained to the service managers or toBasso about such things as the labor rates, the insurancecosts, carbon monoxide fumes, and asbestos dust in thework atmosphere, and similar matters relating to work-ing conditions throughout his 14 years of employment.The other employees, he testified, discussed these com-plaints with him, he would then discuss them with somemember of management, and he would report manage-ment's answers back to his fellow employees. His testi-mony was, to some extent, corroborated by McCullochwho described Reinholz as the spokesman for the servicedepartment. McCulloch testified that the men com-plained to Reinholz about such things as Respondent'sincreases in the labor rates charged to customers withoutcorresponding increases in the technicians' share of thatincrease. Reinholz, he said, would bring these complaintsto him and he would bring back to Reinholz whateveranswer higher management provided. McCulloch basedthis testimony on his observations of Reinholz gatheringwith other employees during their lunch hours, afterwhich Reinholz would come to him with complaintswhich Reinholz would state were on behalf of everyone.Chester Borkowski, who worked alongside Reinholzfrom July through September 1980 and again from Juneuntil the end of July 1981, confirmed that Reinholz made10 Vreeland, the police officer-customer, had heard this from Reinholzbut never told FrasconLfrequent and vocal complaints about the GM warrantyrates. However, during these periods he had not ob-served other employees bringing their complaints toReinholz. Everyone, he said, spoke for himself.More specifically, Reinholz testified in regard to par-ticular complaints he had raised. On one occasion manyyears earlier, during a service meeting, he said, he hadasked Frascona about increasing pay and fringe benefits.Frascona politely rejected his request at that time. Onthe following morning, however, Frascona pointed tohim, referred to him as "the hero," an agitator, and atroublemaker, said that Reinholz made enough moneyand did not have to be a hero for other employees, andsuggested that he leave if he did not like it there. WhenReinholz asked whether he was being fired, Frascona didnot reply. " Shortly after this incident, Frascona ap-proached Reinholz and apologized for what he had said.Frascona and Reinholz had a few conversations afterthat time. Reinholz described no further examples of hisbringing complaints directly to Frascona.However, on another occasion, about 2 years prior tothe hearing herein, Frascona, in an apparent jest, made acomment to Reinholz as he was leaving the facility atthe start of a vacation. He referred to the agitator inwashing machines and told Reinholz not to agitate theemployees too much while he was away.About 3-1/2 years prior to this hearing, Reinholz hadcomplained to his service manager, Tom Rich, about thelength of vacations for employees with 10 or more yearsof service. Following his complaints, the vacations werelengthened. Similarly, his complaints about holiday paysome 2-1/2 years ago resulted in the employees receivingone half a day's pay for Christmas. At some unspecifiedtime, but prior to McCulloch's tenure, Reinholz andBoerst complained to the service manager about the costof cleaning their uniforms. As a result of this admittedlyconcerted activity, Respondent undertook to pay theentire cost of cleaning the uniforms.In June 1980, on the day that McCulloch was hired asservice manager, Frascona took him into the office andtold him "about his agitators and cliques," naming Rein-holz, Boerst, and John Lattski. " He further described allthree as prima donnas and defined his use of the term"agitator" as meaning that "they wanted to do the jobsonly they liked and not what they were given by theservice writer or the service manager." Frascona furthersaid, at that time, that he thought "Reinholz was the tailthat wagged the dog."In April there was a change in Respondent's insurancecarrier; the cost increased and the benefits were reduced.Reinholz complained to McCulloch and McCulloch al-legedly offered to see what he could do. McCulloch tes-tified that, even prior to Reinholz' complaint, he hadquestioned both Frascona and Stowers, the office man-11 Fruscona initially testified that he had no recollection of this inci-dent. He then denied making the comments attributed to him by Rein-holz. Reinholz' testimony, however, was corroborated by that of RodneyBoerst and, on balance, I find that this corroborated and specific testimo-ny is more credible than Fracona's denials thereof.I" Frascona's comments about Boerst will be described in greaterdetail, itfra. John Lattaki retired in June 1981 and was subsequently re-hired after the terminations of Reinholz and Boerst.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDager, about the changes in the insurance program; he didnot bring that complaint to their attention or to the at-tention of anyone else in higher management after Rein-holz' complaint to him. He did not tell anyone that Rein-holz had voiced such a complaint. Similarly, Reinholzcomplained to McCulloch in June about the percentageof the labor rate which the mechanics were receiving.McCulloch offered to try to get a higher percentage forReinholz. Reinholz refused it unless all the mechanicsgot the same increase.' McCulloch brought this com-plaint to Frascona and Basso but did not mention thatthe complaint had been initiated by Reinholz. In thesame vein, Reinholz and others had complained toMcCulloch about the odor of their uniforms when thoseuniforms were returned from the cleaning service. Thesecomplaints, McCulloch testified, were common knowl-edge and he did not mention them to his superiors. BothFrascona and Basso acknowledged their awareness ofReinholz' repeated threats to quit his employment butboth denied knowledge, either direct or through othersupervisors, of Reinholz' complaints about wages orother terms and conditions of employment. 4Frascona did not deny having referred to Reinholz,from time to time, as an agitator. It was a word, he said,that Reinholz used to describe himself and one which heused in regard to other people, including his spouse.Frascona's use of it, he testified, was meant to connoteReinholz' unhappiness, his griping, and his picking andchoosing of those jobs which would be most remunera-tive. Basso admitted hearing Frascona's references toReinholz as an "agitator." The last such occurrence, heclaimed, was a couple of years earlier, and the context ofthat usage involved Reinholz' looking for other jobs andthreatening to quit.Basso had met with Richard Quinlevan and the Quin-levan employees around the beginning to middle of theweek ending on Friday, July 31. He made the decisionsas to which Frascona employees would be terminated orretained during the morning of July 30. The decisions,according to Frascona, Basso, and Sanford, were madeby Basso alone; Frascona was on vacation as of July 30and did not become involved in the specifics of whowould be hired and who would be terminated.' Bassoprepared a list of individuals to be terminated; he deniedpreparing any list of persons to be kept. McCulloch sawthis list, which did not include his own name, and15 As discussed infra, Body Shop Manager Roeske had observed Rein-holz and Boerst discussing this problem immediately prior to Boerst'scomplaint thereon to Roeske. He also observed Reinholz go to McCul-loch's office when Boerst came to him." McCulloch terminated his employment with Respondent shortlyafter, and at least partly as a reaction to, the discharges of July 31. Histestimony, as a witness called by the General Counsel, supports and con-tradicts aspects of both the General Counsel's and Respondent's cases.ls Frascona had, of course, negotiated the basic transaction with Quin-levan. Moreover, he had voiced his concern about the alleged deficien-cies of both Reinholz and Boerst, particularly Reinholz' repeated threatsto quit, his bad mouthing of Respondent, the work both of them werebelieved to be performing at their homes, and his suspicions that Boerstwas unauthorizedly taking company supplies and materials, to Basso onearlier occasions. He denied discussing any of this with Basso within ayear of the terminations and further denied that any of these alleged defi-ciencies were the grounds on which either individual was terminated.became concerned that his own job was in jeopardy.'IHe contacted Basso, who was at the Quinlevan dealer-ship, by telephone and expressed his concern. Basso as-sured him of his own job security and suggested that thechanges which were going to be made would be pleasingto McCulloch. At this point, according to McCulloch,Basso asked what McCulloch thought of Reinholz.McCulloch praised him highly, stating that Reinholz was"the finest technician I have ever had the pleasure towork with ...an asset to Frascona Buick ...a oneman team there at times." Basso denied that there wasany mention of Reinholz in this telephone conversationand McCulloch's cross-examination description of thisconversation contains no reference to Basso asking hisopinion of Reinholz.Basso and McCulloch had a face-to-face meeting laterthat morning. According to McCulloch, Lane Sanfordwas also present. At that time, as McCulloch recalled theconversation on direct examination, Basso stated:..he had made a decision to get rid of Al Rein-holz along with the rest of them. He was cleaninghouse from front to back. He understood that Alwas an agitator, that he has always been and still isan agitator. He understood my position that I wasover a barrel because good technicians were hard tocome by and they were. And Al and his agitationwas more or less leading me on. In other words, Ithink his exact words was "the tail was wagging thedog." ...I would have good technicians comingin from Quinlevan Buick and I wouldn't have to putup with this any more. And I had choice techni-cians coming in from Quinlevan that would do thejob as good as the people I had.However, describing this conversation on cross-examina-tion, McCulloch made no reference to Reinholz beingcalled an agitator. He testified that Basso said he had un-derstood that Reinholz had him over a barrel becausegood technicians were hard to come by, which was whyhe (McCulloch) had "put up with Al's nonsense," andthat he "no longer had to put up with Al and Al's likeswith his complainings ...dictating to me what to do.In other words, the tail wagging the dog. [Basso] wascleaning house from front to back regardless of howgood Al was." McCulloch allegedly made one moreeffort to save Reinholz' job. Basso denied that there wasany discussion of Reinholz in this conversation; Sanfordwas not questioned in regard to it.'6 McCulloch testified that he observed a "people to keep" hlist onStowers' desk on Thursday, July 30. That list, he said, did not include hisname but did include Reinholz'. I must conclude that McCulloch wasmistaken. In so concluding, I note that there was never any intention toterminate McCulloch; therefore, it is improbable that any "people tokeep" list which did not include his name would have been prepared.Additionally, McCulloch told Reinholz that he had seen Reinholz' nameon a list of names on Stowers' desk, which list he "felt ... were thepeople that were going to be kept." It seems probable that McCullochassumed, from seeing the inclusion of so highly regarded a mechanic asReinholz on that list, that those were the persons to be retained. I believehe drew an erroneous assumption and subsequently remembered his as-sumption as fact.640 FRASCONA BUICK, INC.In the afternoon of July 30, McCulloch called each ofthe service department employees who were to be termi-nated into his office; Reinholz was first. As testified toon direct examination by McCulloch, who admitted thathis recollection of the events of July 30 was less thanperfect, Reinholz was told that he was being dischargedalong with the rest of the employees and, when he askedwhy, McCulloch stated, "I assume it was the samereason I heard all the while I worked for FrasconaBuick, that he was an agitator." When questioned abouthis conversation on cross-examination, McCulloch madeno mention of having told Reinholz that his agitationwas the reason for his discharge. In that examination,McCulloch ackowledged having told Reinholz that he"assumed the reason he was being fired was because theQuinlevan people were coming in."McCulloch's conjectural casting of his reference toReinholz' agitation as the reason for his selection, his ref-erence to Reinholz' agitation when testifying on directexamination, and his omission of references to agitationfrom his cross-examination testimony, in conjunctionwith the other differences between his direct and cross-examination testimony, as described herein, require me tofind that Basso's testimony, denying any references toReinholz in either of the July 30 conversations withMcCulloch, is the more accurate. If there was any dis-cussion of Reinholz, I am compelled to conclude thatBasso, at least, made no reference to him as an agitator.Reinholz testified that McCulloch told him that hewas being discharged "because of [his] agitation." His re-quest that McCulloch put this in writing was rejected.On July 31, at the conclusion of their last day of employ-ment, the employees received letters, signed by JeromeHolmstead, the used car manager, stating merely thatthey were terminated as of that date.One of the persons hired from Quinlevan was OttoKovacs. Kovacs was a service technician, characterizedby Ernest Garr as a fine mechanic. Basso testified that heknew that Reinholz could be replaced by Kovacs, whoseabilities had been praised by the Buick district manager.On August 3, Jeff Jackson, a Frascona customer andacquaintance of Reinholz, was at the Frascona facility tohave his car serviced. While there, he was approachedby Lane Sanford, whom he had previously met. He com-mented on the new people in the facility and Sanfordstated, "Yes, I had to get rid of a few people ...yourfriend Al is not with us any longer. One hell of a me-chanic, but one problem, his mouth. He is an agitator." 7Sanford had no recollection of this conversation and nei-ther admitted nor denied it. He acknowledged makingsimilar statements to Reinholz. '817 The transcript at p. 250, I. 11, reports that this conversation tookplace on August 31. That reference conflicts with subsequent transcriptreferences and my own memory of the testimony. Accordingly, that tran-script reference is herewith corrected to read "August 3, 1951."" Similar statements were attributed to Sanford by John Weiher, anhourly paid service department employee who was not terminated onJuly 31. He claimed that Sanford had addressed a service departmentmeeting around September and had stated that there had been agitators inthe shop, and that "Al was his biggest agitator. And he had gotten rid ofAl specifically." Other than to deny using the term "agitator" with re-spect to Reinholz, Sanford did not deny making the statements attributedto him by Weiher. Weiher's testimony concerning this meeting of servicedepartment employees is not corroborated by any other witness notwith-Timothy Roeske had been Respondent's body shopmanager; he was terminated, along with the other em-ployees, on July 31. On Wednesday, August 5, he re-turned to the dealership and spoke with Anthony Fras-cona. According to Roeske, he and Frascona discussedthe arrangement with Quinlevan and the elimination ofthe Frascona employees. Frascona told him that the ac-tions had been taken to better himself. Frascona contin-ued, "And in this way I could get rid of all the agita-tors." Roeske asserted that there were agitators but theywere not doing anything wrong and pointed out that Re-spondent had terminated its best mechanic, Reinholz.Frascona allegedly acknowledged that Reinholz was avery good mechanic and said, "But he was an agitatoralso." There was discussion of other employees alsobeing agitators and Boerst's name was mentioned. Fras-cona stated "that the deal with Quinlevan was an easyway to get rid of all of them ... all of the agitators andto make more business for him."'9C. Rodney A. BoerstBoerst was employed in Respondent's body shop fromJuly 1970 until his termination on July 31, 1981. He wasa "combination man," doing body repairs and repainting.As previously noted, he was the most senior of the bodyshop employees to be terminated.McCulloch, the service manager since June 1980, testi-fied that Boerst was a "very good employee for the timehe was under me." Boerst caused him no problems. Hewas, McCulloch said, the best employee in the bodyshop as of July. McCulloch did not claim that therewere not better body men in Milwaukee. Similarly,Timothy Roeske, Respondent's body shop manager andBoerst's direct supervisor from June 1980 until bothRoeska and Boerst were terminated, described Boerst'swork as "good." Both Frascona and Basso, however, de-scribed Boerst's work as "hit or miss" or otherwise lessthan fully satisfactory for a number of years. They alsobelieved that Boerst was diverting work from Respond-ent's back shop to himself and had been taking equip-ment, materials, and supplies from Respondent's facilitywithout payment or authorization. Boerst denied doingstanding that several, including Garr, Kinard, Borkowski, Kovacs, andSchroeder, were called as witnesses by either the General Counsel or Re-spondent. Borkowski testified that he never heard anyone in managementuse the term "agitator." Kovacs, who recalled Sanford attending a serv-ice meeting conducted by McCulloch, which meeting could have beenno more than 3 weeks after the discharges, never heard either Reinholzor Boerst described as an agitator and never heard any reasons assignedfor their discharges. Schroeder could not recall Sanford attending any ofthe service meetings and testified that he never heard Sanford or anyoneelse call Reinholz or Boerst an agitator. Based on the foregoing, I findthis testimony of Weiher lacking in credibility.i' Frascona admitted having a conversation with Roeske in the weekfollowing the discharges wherein there was discussion about Reinholz.He admitted telling Roeske that Reinholz was not happy nothwithatand-ing his high earnings and that he had always had a negative attitude con-cerning Respondent. He denied referring to Reinholz as an agitator, men-tioning Boerst at all, or stating that the Quinlevan deal served as anexcuse to eliminate the agitators. In light of Frascona's admitted earlierreferences to Reinholz and Boerst as agitators, his somewhat garrulousnature, and in view of my overall impression of both witnesses, I findthat Roeske had the more accurate recollection of this conversation andmore credibly described it.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany body work at home other than on automobilesowned by himself, his relatives, and his friends and fur-ther denied taking any materials or supplies without per-mission. Notwithstanding the extended period of timeduring which Respondent held these beliefs or suspicionsabout Boerst, Boerst was never reprimanded or other-wise disciplined. He had, however, been confronted withRespondent's suspicions in 1979 and 1980. As with Rein-holz, Respondent does not contend that the alleged orperceived deficiencies were the reasons for termination;rather, those beliefs or perceptions merely provided nobasis for exempting Boerst (and Reinholz) from the gen-eral housecleaning. Unlike Reinholz, the General Coun-sel does not contend that Boerst's work or productivitywas extraordinary.Boerst testified that, throughout his 11 years in Re-spondent's employ, he had brought complaints to man-agement concerning working conditions. Thus, he testi-fied that as early as 1970 he had begun pressing for cer-tain modern body shop equipment, equipment which wasfinally installed in 1978 or 1979. Similarly, from about1971 through 1976, he repeatedly complained about thenumber of exhaust fans in the body shop, expressing hiscomplaints directly to Frascona. Ultimately, a second fanwas installed. In or about 1978 he and Reinholz com-plained to the service manager about the percentage ofthe cost of uniform cleaning being borne by Respondent.Subsequent to their complaint, Respondent began to bearthe entire cost. In or about April 1981, Respondentchanged health insurance carriers with a resultant de-crease in benefits, an increase in paperwork, and no cor-responding decrease in premiums. Boerst claimed to havetalked to several employees in the body shop and otherdepartments and to both Roeske and McCulloch; heasked McCulloch to set up a meeting between Frasconaand the employees. McCulloch reported back to Boerstthat Frascona was unavailable for such a meeting. InJune, Roeske informed the body shop employees thatRespondent wanted their agreement to a reduction intheir percentage of the labor rate charged to the custom-ers. Boerst, together with Nathaniel Smith and one otheremployee, responded to Roeske that they would notagree to such a reduction. Roeske told them that hewould talk to Frascona; the commission percentage wasnot reduced. In that same month, according to Boerst,Boerst complained that the uniforms, as they werecoming back from the cleaning service, were causinghim to break out in a rash. Boerst did not know whetherFrascona had any particular knowledge of his involve-ment in pressing for the new body shop equipment or forRespondent to bear full cost of the cleaning of uniforms.Neither did he have any direct knowledge that McCul-loch had talked to Frascona or Basso about his com-plaints concerning the change in health insurance carri-ers.After describing Reinholz' role as the alleged spokes-man in the service department, McCulloch testified thatBoerst was "more or less the spokesman for the bodyshop." Boerst, he said, would ask him about new payplans affecting all the body shop employees; McCullochwould secure explanations and report those explanationsback to Boerst. There is no evidence that, in doing so,McCulloch would report that the source of the com-plaint or question was Boerst. McCulloch described thecomplaints in regard to the health insurance and thelabor rate as coming from Reinholz; he did not mentionany involvement by Boerst. Boerst, McCulloch said, nor-mally took his complaints to the body shop manager,Roeske, who would relate them to McCulloch. Therewere not as many complaints coming from the bodyshop as from the service department and he testified thatBoerst did not make as many complaints as did Reinholz.The only complaints which he could specifically recallas coming from Boerst related to the odor of the uni-forms and possibly a complaint concerning the bodyshop exhaust fans. In his investigatory affidavit, McCul-loch had stated that he had not observed Boerst acting asa spokesman as he had observed Reinholz act. No em-ployees ever told McCulloch that Boerst (or Reinholz)was speaking for them.Roeske corroborated Boerst's testimony concerningcertain complaints. In or about June, Roeske observedBoerst talking with Reinholz about the reduction of thepercentage of the labor rate received by the body shopemployees. Boerst complained to him about that reduc-tion. Roeske told Boerst that there was nothing he(Roeske) could do about it, that it was an office decisionand Boerst could speak to McCulloch if he desired to doso. He subsequently observed Boerst enter McCulloch'soffice. When Boerst approached Roeske, Roeske ob-served Reinholz go into McCulloch's office. In this sameconversation, Boerst questioned Roeske about the elimi-nation of profit sharing and Christmas bonuses. Roeskepresented Boerst's complaints to McCulloch. Roeske alsotestified that Boerst had asked him to purchase certainequipment for the body shop and that he had done so.Boerst, he said, was the only one in the body shop whobrought complaints to him.Frascona and Basso both denied that they were told ofBoerst's complaints concerning the health insurance orwages. Frascona testified that Boerst had never com-plained directly or indirectly to him and he was nevertold by either the service or body shop manager thatBoerst was complaining. He denied that Boerst com-plained to him about the air purification system and testi-fied the requests for new body shop machinery were pre-sented to him by the bookkeeper with no mention ofBoerst as the source of such requests.Boerst testified that every shop manager under whomhe had worked had told him that Frascona had referredto him as an agitator. Most recently, this had been re-ported to him by Roeske about a month after Roeskewas hired (in June 1980). Similarly, at or about the sametime, McCulloch had called Boerst into the office to tellhim, "Mr. Frascona told him to fire me if I kept upbeing an agitator and troublemaker in the body shop."Notwithstanding Boerst's query, McCulloch did notdefine the ways in which he was considered an agitatoror troublemaker. Both McCulloch and Roeske essentiallycorroborated Boerst's testimony. Thus, McCulloch testi-fied that on his first day of employment, in June 1980,Frascona told him "about his agitators and his cliques."Specifically named were Reinholz, Lattski, and Boerst642 FRASCONA BUICK, INC.who were referred to as prima donnas. Frascona saidthey only did the work they wanted and not what theywere assigned by the service managers and service writ-ers. McCulloch was directed to straighten them out andlet them know that he was running the shop, not they.Frascona described Boerst to McCulloch as "a real badapple in the back in the body shop." McCulloch calledBoerst into his office and repeated the essence of Fras-cona's admonitions: McCulloch was the boss and Boerstwould be following his orders.Roeske similarly testified that, on several occasions,Frascona told him to watch out for Boerst, that Boerstwas an agitator.20On July 30, Boerst and the body shop manager,Roeske, were called into McCulloch's office and toldthey were terminated. McCulloch, who voiced someconcern for his own job security, said that it had been adealer decision and he did not know why. He toldBoerst that he did not know whether there was any con-nection between the Quinlevan deal and the terminations.According to Frascona, Basso, and Sanford, and aspreviously noted, the decision as to which Frascona em-ployees would be terminated was made solely by Basso;Frascona neither participated in that decision nor was heinformed of the details until after the fact. Basso hadmade his decisions on the morning of July 30. Heclaimed that he was making basically a "clean sweep" ofthe service departments, retaining only a few (as dis-cussed supra), and that is what he told various people atthe time he made his decision. Basso denied that Boerst'sconduct or attitude, or any of the misconduct in whichRespondent suspected him of engaging, played any rolein his decision. He acknowledged, however, that, havingdecided to make a clean sweep, he saw no basis to ex-clude Boerst from it because of his attitude and thosesuspicions.As previously noted, Frascona, on his return to Mil-waukee, told Roeske that the Quinlevan deal had beenundertaken to improve Respondent's operation and "thatthe deal with Quinlevan was an easy way to get rid ofall of ... the agitators." He named Boerst as well asReinholz among the agitators.D. Ernest J. GarrGarr was employed by Respondent since late 1979 as aservice writer, the individual who writes the repair tick-ets when customers bring their vehicles in for service.He was one of the individuals whom Basso had deter-mined to terminate on July 31, 1981; as previously noted,his job was saved at that time through the intercession ofMcCulloch. For a period of about 7 weeks, followingMcCulloch's voluntary termination, Garr was Respond-ent's service manager. He was replaced in that capacityby Brano Treskon and returned at that time to the serv-ice writer classification.McCulloch described Garr as an excellent employeethroughout McCulloch's tenure. There is some evidenceindicating that he resented being replaced as service0o In light of the mutually corroborative and specific testimony givenby Boerst, McCulloch, and Roeske, I cannot credit Frascona's denialsthat he had spoken to McCulloch or Roeske about his view of Reinholzand Boerst as agitators.manager by Treskon and after being so replaced "badmouthed" Treskon to customers and other employees.Respondent does not contend that Oarr was terminatedbecause of his attitude toward Treskon or for any othermisconduct aside from that allegedly occurring on Feb-ruary 8, 1982.Prior to February 198221 Respondent's service writerswere paid a commission consisting of 6 percent of theentire service orders which they wrote, including labor,parts, and warranty work. They received a minimum of$275 per week as a draw against that commission withthe balance of their earned commission being paid at theend of each month. For a period of some months priorto February, Garr and Richard Kinard, Respondent'sother service writer, had by agreement between thempooled and split their commissions. Early in February,Treskon called both Garr and Kinard into his office anddirected that there would be no further commission split-ting. Garr and Kinard discussed the issue and returned toTreskon. Both tried to convince Treskon to let themcontinue splitting commissions in the interest of betterservice. Treskon refused.On the morning of February 8, Treskon called Garrand Kinard into his office and told them that they wouldbe working under a new pay plan effective immediately.The new plan, as Garr and Kinard understood it, re-duced their guaranteed earnings, or draw against com-mission, from $275 to $125 per week ($1,100 per monthas against $500 per month), reduced the commission onlabor charges from 6 to 5 percent, and eliminated thecommission on parts."2Subsequent to this meeting with Treskon, Garr andKinard discussed their pay change with each other andconcluded that they would each be losing about $600 permonth. Their conversation was overheard by at least oneemployee, Borkowski, who observed that they appearedto be upset. Kinard also spoke to at least one other em-ployee, Kovac, about the effect of the new pay plan onhim and Kinard heard Garr discussing the same subjectwith another mechanic at the service desk. Garr andKinard spoke with Treskon a second time on that morn-ing and continued to object to what they deemed to be a$600-per-month reduction in their pay.While Respondent had no written rules providing adress code for its employees, Treskon had made it clearto Garr and Kinard that he expected them to wear neck-ties while at work. Sometime during the morning of Feb-ruary 8, Garr took off his tie, opened his shirt collar, andwore his shirt with the collar outside his jacket (in thefashion of a sports shirt). He removed his tie, he testified,because he had gotten oil on it while examining a cus-tomer's car. In his statement supporting his claim for un-employment compensation, he had denied that he had re-moved his necktie as a protest or as a sign of "unprofes-I All dates hereinafter are 1982 unless otherwise specified." Trekon subsequently explained to Kinard, after Oarr's discharge,that the new plan provided for a saaoy of $500 per month rather than adraw against commission. I am satisfied that Treskon's less-than-completefluency in the English language, which is not his mother tongue, and theabrupt manner in which he presented the new plan contributed to anunderstandable confusion in the minds of both Oarr and Kinard and totheir resultant anger.643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsionalism." Rather, he had stated, he probably had gottenoil on it. Kinard similarly removed his necktie at orabout lunchtime and was not wearing a tie when he re-turned from lunch. Kinard took his tie off because hewas upset and indifferent to the possibility of discharge.He surmised that Garr's action was similarly motivated.Sometime during that morning, Treskon observedGarr and Kinard with their ties off, laughing. He alsoheard Garr state, in response to the ringing of the tele-phone, "Let Brano take it. He didn't get a cut in pay."23Treskon did not respond directly to either their laughter,their open collars, or this remark by Garr. However, heasked Basso to walk through the service area to see howthe service writers were taking the new pay plan. Bassodid so. Basso testified that he observed Garr standing infront of the service desk, leaning over it, "shaking hisass." He said nothing to Garr; rather, he told Treskonwhat he had observed. Garr denied leaning over thecounter and "shaking his ass." While it is clear from thisrecord that Garr was upset at this juncture, sufficientlyupset that his state of mind was noticed by several otheremployees, the aforedescribed gesture is so ambiguousand so much the possible result of a misinterpretation byBasso of an otherwise innocent and unremembered (byGarr) gesture that I cannot, and believe need not, resolvethis "momentous" dispute.Treskon called Garr into his office. The content of thisconversation is critical. According to Treskon, Garr wasasked, "What was going on?" When Garr asked whatTreskon was referring to, Treskon stated, "Well youhave your tie off, you are very unprofessional out therein front of customers, all of the technicians, parts people,especially customers. This is why I was very upset."Treskon asked Garr what he felt they should do about itand Garr replied, "Well, I guess that is it. Am I laid off?What are you going to do? ...Are you laying me offor firing me?" Treskon, feeling that he had been backedinto a corner by Garr, told Garr that he was laid off.Testifying in this proceeding, Garr claimed that Tres-kon had asked him, "What is going on? Why are youtalking to the mechanics?" Garr claimed that Treskonaccused him of trying to create problems with the me-chanics, instigating things with them and with Kinardand being an agitator. Treskon further allegedly accusedGarr of not doing a satisfactory job and told him that hewas being laid off. When he left Treskon's office, Garrtold Kinard and Borkowski that Treskon had accusedhim of being an agitator and causing trouble among themechanics and had terminated him. However, whenGarr had testified in support of his unemployment com-pensation claim, on March 31, he described the conversa-tion which ended in his termination in terms substantiallysimilar to those used by Treskon. He claimed herein thathe did not mention Treskon's accusations that he was anagitator or instigator either in that unemployment com-pensation testimony or in his March 5 statement to theunemployment compensation investigator because his at-torney had advised him not to.'s Treskon's testimony in regard to this statement is corroborated byKinard and another employee, Schroeder. I credit their recollectionsover Garr's claim that he merely said, "Let [the phone] ring. Maybe Mr.Treskon will take it."While the matter is not free from doubt, particularly inlight of his res gestae type statements to Kinard and Bor-kowski, I must conclude that the conflict between Garr'sstatements in support of his unemployment compensationclaim and his testimony herein renders his testimonyherein less credible that the candidly offered testimonyof Brano Treskon. See Hansen Chevrolet, 237 NLRB 584,589 (1978). His explanation of that conflict, even if true,demonstrates a willingness to "shade" sworn testimonywhere doing so might be to his economic advantage. Ac-cordingly, I find that Treskon's description of that finalmeeting more credibly relects what actually took placethan does Garr's.E. Requests for and About AffidavitsIn preparation for the hearing in these consolidatedcases, Respondent's counsel questioned a number of em-ployees. Among those questioned were Richard Kinardand Chester Borkowski. Kinard was called into Fras-cona's office for his first interview in or about late April.Frascona, Treskon, and the attorney, Patrick W.Schmidt, were all present. Frascona introduced Schmidtas his attorney, stated that Schmidt wanted to ask himsome questions about Ernest Garr, and urged Kinard totell the truth. Frascona and Treskon then left the roomwhile the questioning was conducted.A composite of Kinard's testimony on direct andcross-examination establishes the following:24In thatfirst meeting, I find, Schmidt informed Kinard that hewas Frascona's lawyer with respect to the Garr unfairlabor practice proceeding, and told Kinard that he didnot have to answer questions if he did not want to andthat there would be no reprisals if he declined to answer.He then questioned Kinard concerning the events sur-rounding Garr's discharge. Schmidt interviewed Kinardfor a second time in late April or early May. At thistime, it appears, Kinard mentioned that he had given anaffidavit to an agent of the National Labor RelationsBoard. Schmidt told Kinard that he would like to have acopy of it. According to Kinard, Schmidt said "that Idid not have to give it to him if I didn't want to. It wasleft up to me, whatever I wanted to do. And I told him Iwould have a copy mailed to him." Kinard subsequentlydid so. Schmidt met with Kinard for a third time onJune 8. Again, Kinard was informed of the purpose oftheir meeting, was assured that his participation was vol-untary, and was further assured that he could stay orleave without reprisal. In Kinard's affidavit, he hadstated that Garr, upon coming out of Treskon's office atthe time of his discharge, had stated that Treskon had" On direct examination, Kinard did not recall Schmidt explaining thepurpose of his questions at their first meeting. On cross-examination herecalled that Schmidt had said something about Oarr, possibly that hewas Respondent's lawyer in connection with Oarr's unfair labor practiceproceeding. He then acknowledged that he was told essentially the samething in his second conference with Schmidt as he had been told duringthe first conference. Schmidt's statement prefacing their second meetingincluded a statement of the purpose of their meeting as well as assurancesthat he could answer or not free from reprisal. Kinard could not recallwhether, in their third meeting, Schmidt repeated the required muur-ances. However, Daniel Gourash, Schmidt's law clerk, was present. Hetestified that Schmidt so assured Kinard in that meeting.644 FRASCONA BUICK, INC.called him an agitator. In this meeting, Schmidt askedKinard about that statement. He asked whether "[Tres-kon] actually 'called him an agitator' or said he was anagitator."In mid-May, Borkowski was summoned to the confer-ence room where Schmidt, after giving him the neces-sary assurances, began to question him concerning thecircumstances surrounding Garr's discharge. In thecourse of Schmidt's questioning, Borkowski indicatedthat he was not sure about a specific word that may havebeen used by Garr in describing the Garr-Treskon ex-change and did not want to commit himself. When askedwhether there was any way he could remember thatword, Borkowski stated that he could look at the affida-vit he gave to an agent of the Board. Schmidt gave Bor-kowski his business card with his home telephonenumber written on it and asked Borkowski to call him athome if he found the affidavit. Borkowski could notrecall Schmidt's exact question; he did not recallSchmidt asking that he call to tell him the word as con-tained in that affidavit. He thought that Schmidt wantedto see the affidavit.25Borkowski neither called Schmidtnor furnished him with a copy of his investigatory affida-vit.F. Analysis1. The discharges of Reinholz and BoerstThe General Counsel does not question the legitimacyof the arrangement between Respondent and QuinlevanBuick which resulted in the replacement of the majorityof Respondent's back end employees by individuals for-merly employed by Quinlevan. Rather, the GeneralCounsel contends that the Quinlevan deal provided apretext by which Respondent was able to terminate twoemployees, who would not have otherwise been termi-nated, because those employees had engaged in concert-ed activities protected under Section 8(aXl) of the Act.Respondent, citing those circuit court cases which placea much more limited interpretation upon protected con-certed activity than does the Board,2aargues that Rein-holz and Boerst engaged in no significant protected con-certed activities, that if they did it was outside theknowledge of the agent who made the decision to dis-charge them, and that they would have been dischargedwhether or not they had engaged in known protectedconcerted activities.It is not necessary to descend into the morass resultingfrom the differing views of protected concerted activitys" The foregoing is drawn from Borkowski's cross-examination testi-mony. On direct-eximination, Borkowski testified that Schmidt had indi-cated his awareness that Borkowski had given an affidavit and asked tosee it. In both his direct and croa-examination testimony, Borkowskistated that Schmidt gave him a business card with the home telephonenumber written thereon and had asked him to call that very evening inthe event that he found his affidavit. Such a request, I must conclude, isprobable only in connection with a request that the witness examine thataffidavit to determine how a particular statement was phrased. HadSchmidt been asking to see the affidavit, it is unlikely that he would haveasked Borkowski to call him, particularly at home.'I See, for example, Pelton Castel v. NLRB, 627 F.2d 23 (7th Cir.1980), denying enforcement to Pelron Csteel, 246 NLRB 310 (1979), andARO. Inc. s. NLRB, 596 F.2d 713 (6th Cir. 1979), denying enforcementto ARO, Inc., 227 NLRB 243 (1976).of the Board and various courts. Under any test, on var-ious occasions Reinholz and Boerst had engaged in suchactivity. The complaints they presented, dealing withwages, insurance, holidays, vacations, uniforms, and simi-lar matters, were of common interest to, and wouldbenefit, all the employees.27Moreover, the credible evi-dence establishes that at least some of those complaintsresulted from group discussions and action. Reinholz'testimony, that his discussion of complaints with theservice managers followed group discussions with otherservice technicians, is unrefutednsand is corroborated byMcCulloch's observations and characterization of Rein-holz as the departmental "spokesman."29Similarly,while there is evidence that Boerst was not so much the"spokesman" as was Reinholz, it is undisputed that hiscomplaints similarly followed discussions with other em-ployees. In fact, on several occasions, his discussionswere with Reinholz. In one, as recently as June, theirdiscussion was observed by Roeske, the body shop man-ager. In another, at or about the same time, Boerst andtwo other employees spoke jointly with Roeske, reject-ing a reduction in the percentage of the labor rate theywould receive. Complaints about wages and workingconditions which are the result of group action are pro-tected concerted activity of the clearest kind. See, for ex-ample, Pelton Casteel, supra, and ARO, supnrIt is not enough, in order to establish that dischargeswere unlawful, merely to show that the employees wereengaged in protected concerted activities. As the Boardstated in Diagnostic Center Hospital Corp., 228 NLRB1215, 1216 (1977):In order to sustain an 8(aXI) discharge finding, itis necessary to establish that at the time of the dis-charge the employer had knowledge of the concert-ed nature of the activity for which the employeewas discharged.Clearly, the concerted nature of Reinholz' and Boerst'sprotected activities was known to McCulloch andRoeske. However, the decision as to which employeeswould be terminated and which retained was made byBasso. McCulloch's input (even if his testimony in thisregard were to be credited) was limited to a recommen-dation, not followed, that Reinholz be retained; Roeskehad no input and was one of those who were terminated.McCulloch and Roeske both testified as the GeneralCounsel's witnesses, both appeared to be at least sympa-thetic toward the claims of the alleged discriminatees,s" I reject Respondent's suggested inference that, inasmuch as Rein-holz was reputed to seek preferential treatment for himself in the assign-ment of work, his wage and benefit complaints were similarly intendedonly for his own benefit. His rejection of McCulloch's offer to seek awage increase for himself alone refutes such a contention.as The testimony of Borkowski, a short-time employee, to the effectthat he did not observe such discussions does not establish that they didnot occur."' McCulloch did not, contrary to Respondent's assertion on brief, tes-tify that he used the term "spokesman" because he knew that it was"necessary for Reinholz to prevail in this proceeding." When asked, oncross-examination, whether that was his reason for so describing Rein-holz, he answered, in a clearly facetious manner, "If my eighth gradeeducation got it that far, yes." The plain import of such testimony is todeny, not admit.645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand both denied having told Basso (or Frascona) thatcomplaints about wages and working conditions originat-ed with Reinholz or Boerst. In such circumstances, itwould be inappropriate to impute the knowledge ofMcCulloch and Roeske to Basso. See Kimball Tire Co.,240 NLRB 343, 344 (1979) (Member Jenkins dissentingon other grounds), where the Board stated:It is true that information acquired by a supervisor,with respect to the specific employees involved inthe union campaign, is ordinarily imputable to theemployer. This is a natural effect of the loyaltywhich a supervisor, by virtue of his position, feelstoward his superiors. Nevertheless, the inferencecannot be drawn in the instant case, as Walter Akin[the supervisor and son of one of the alleged discri-minatees] did not initiate the action [i.e., highermanagement's interrogation of him] and his creditedtestimony indicates that he did not communicate hisknowledge of union activity to higher management.The General Counsel argues, essentially, that Fras-cona's repeated references to Reinholz and Boerst as agi-tators establish both the necessary knowledge oc theirprotected concerted activities and Respondent's antipa-thy toward employees who would so engage. I agreethat Frascona's use of that term warrants grave suspi-cion: "agitator," when used in a labor relations setting,normally carries such connotations. Here, while Fras-cona admitted that his use of the word referred, in part,to the employees' griping, it is clear that it also carriedother meanings of importance to him. Thus, he testifiedthat it referred to the employees' unhappiness and, inparticular, to the ability of certain employees to controltheir own work assignments, to force their managers tocater to them. His testimony is supported by otherrecord evidence. Specifically, McCulloch testified that,when, on his first day of employment, Frascona told himof "his agitators and cliques," he also referred to them as"prima donnas" and defined his use of the word agitatorto mean that they picked and chose their jobs and con-trolled, rather than were controlled by, their managers.There were repeated references to Frascona's belief thatthese employees were considered to be agitators becausethey were the "tail wagging the dog"; i.e., the employeesdirecting, rather than taking direction from, their super-visors. I note, too, that Frascona had been referring tosome of his employees, particularly Reinholz and Boerst,as agitators for many years without ever taking actionagainst them. And the record does not contain any evi-dence that they were referred to as agitators during theyear preceding their terminations. Basso testified that hehad not heard Frascona so describe them for a couple ofyears before he made his selections. These factors alltend to negate inferences of knowledge and animus.Thus, I must conclude that the General Counsel hasfailed to prove, by a preponderance of the credible evi-dence, a critical element in establishing the alleged viola-tions, knowledge.However, even if I were to impute knowledge fromMcCulloch and Roeske to Basso, or infer it from Fras-cona's references to Reinholz and Boerst as agitators, Iwould not find that they had been discharged in viola-tion of Section 8(aX1). In light of the unquestioned valid-ity of Respondent's overall action in replacing its backend employees with those from Quinlevan, this case pre-sents, at best, a question of dual motivation. The mode ofanalysis for such cases is as set forth in Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (lst Cir. 1981).s°Pursuant to the Wright Line mode of analysis:... it is incumbent on the General Counsel toadduce evidence supporting his contention that anemployee was unlawfully discharged. Should aprima facie case of unlawful discharge be shown,the burden of persuasion shifts to the respondent toestablish a lawful reason for the discharge. [HillsideBus Corp., 262 NLRB 1254 (1982) (Member Jenkinsdissenting on other grounds.]When the burden of persuasion shifts, the respondentmay rebut the "prima facie showing with evidence indi-cating that the same action would have been taken evenin the absence of the employee's protected activities."The General Counsel must then carry his ultimateburden of establishing that the discharge was, in fact, un-lawfully motivated. Sioux Products, supra at 1257; WrightLine, supra.Viewing the General Counsel's case in isolation, it is atleast arguable, in light of the protected concerted activi-ties and the references to the alleged discriminatees asagitators, that a prima facie case has been established.Turning therefore to Respondent's defense, I must con-clude that its burden of demonstrating "that the sameaction would have taken place even in the absence of theprotected conduct" has also been met. Respondent's busi-ness was in trouble; it had been for some time. Its prob-lems stemmed, Respondent believed with some justifica-tion, from the poor reputation suffered by its back end.No specific employees were pinpointed as being respon-sible for the failings of the back end. Respondent waspresented with an opportunity to replace its back endwith that of another dealership which enjoyed an excel-lent reputation for service and it grabbed that opportuni-ty. Basso, the general manager who made all the subjectdecisions, determined, in his own words, to "make aclean sweep," to "clean house from front to back."1'Basso did not terminate all of Respondent's back end em-ployees but his justifications for keeping those who wereretained were neither so unreasonable or implausible asto be unworthy of credence.'sNo one was retained onso The Seventh Circuit has expressed its approval of the Wright Linestandard. See Sioux Products v. NLRB, 684 F.2d 1251 (1982). See alsoPeavey Co. v. NLRB, 648 F.2d 460 (1981). The Wright Line analysis isapplicable to 8(aXl) discharge allegations. See Castle InstantMaintenance/Maid, 256 NLRB 130 (1981).s' Basso's use of these expressions in conversations with various indi-viduals, immediately before and after the actions were taken as well as inthis hearing, essentially negates the General Counsel's contention that thestatements of position submitted by Respondent's counsel during the in-vestigation, which refer to Respondent as selecting the most qualified em-ployees for retention, evidence shifting reasons for the selections. Basso,who made the decisions, has maintained a consistent position throughout.3' The General Counsel, seeking to overcome Respondent's defensewithout referring to Wright Line, argues that Respondent retained "loyal"employee Oarr and two employees who "stayed to themselves" andContinued646 FRASCONA BUICK, INC.the basis of his productivity or exceptional skills and Re-spondent was able to acquire new employees with skillsat least equal to those possessed by Reinholz and Boerst.Therefore, while it would not have been surprising forRespondent to have kept someone of Reinholz' skill andhigh productivity, it cannot be said that Reinholz wastreated disparately from any of the other service techni-cians. Even less of an argument can be made for Boerst,who may have been the best body man Respondent hadat that time, but for whom no claim can be made of ex-ceptional skill warranting an exception from the general"housecleaning." Finally, I note that there is no proba-tive evidence indicating that Respondent ever consideredretaining Reinholz and Boerst when it eliminated thenine others or that it changed its mind and determined toinclude them because of their protected concerted activi-ties. s3Accordingly, for all of the reasons set forth above, Iconclude that the General Counsel has failed to sustainhis burden of proving that Respondent discharged Rein-holz and Boerst for having engaged in protected concert-ed activities; I shall recommend that those allegations bedismissed.2. The discharge of GarrApplying the same Wright Line mode of analysis to thedischarge of Ernest Garr, I must similarly conclude thatthe General Counsel has failed to sustain his burden ofproof on this allegation.34 Garr was, I am satisfied, en-gaged in protected concerted activities when he andKinard discussed Treskon's prohibition of commissionsplitting and when they sought to change Treskon's mindon that subject. They were similarly engaged when theydiscussed the new pay plan among themselves and withother employees and when they complained to Treskonabout the effect of that plan on their earnings.3s"caused no problems," Smith and Borkowski. Retention of some employ-ees for these as well as other expressed reasons (including Smith's ex-ceedingly long tenure and Borkowski's recent hire after having been in-duced to leave other employment) does not establish that Reinholz andBoerst were selected because their protected concerted activities "caused·.. problems." I note that Respondent's reference to oGrr's loyalty hadnothing to do with protected concerted activity. Rather, it referred to hiscontinued service to customers even after he was given his final pay.Is In so concluding, I have given little weight to Respondent's descrip-tion of their alleged deficiencies, particularly the claim that they workedout of their homes and the claimed suspicion that Boerst took companysupplies and materials for his own use. Respondent had too long toleratedtheir alleged deficiencies to place much weight on them at this time. Nei-ther have I given much weight to the testimony of Roeske and Jacksonconcerning post-termination references to Reinholz and Boerst as agita-tor by Frascona and Sanford. Frascona, as noted, was not involved inthe selection process; moreover, he used the term agitator loosely andwith varied meanings. Sanford, I believe, just liked to talk and his claimto Jackson that he fired Reinholz is totally without substance. His state-ment, while based on things he probably heard from Frascona, is insuffi-cient to establish Basso's motivation as unlawful.84 The result would be the same whether the facts were viewed from a"pretextual discharge" or "dual motivation" perspective.$' To the extent that conversations between employees must "be talklooking toward group action" in order to be protected, the concertedurgings of Garr and Kinard that Treskon reverse himself on both thesematters, following their discussions, establishes the requisite group action.Mushroom Transportation Ca v. NLRB, 330 F.2d 683, 685 (3d Cir. 1964);Charles H. McCauley Associates, 248 NLRB 346 (1980), enfd. in relevantpart 657 F.2d 685 (5th Cir. 1981). Moreover, even assuming that Garrand Kinard were in error concerning the effect of the new pay plan uponNotwithstanding that I have found Garr to have beenengaged in protected concerted activity on and beforethe morning of February 8, I cannot find that he was dis-charged because of that activity or that he would nothave been discharged even in the absence of such activi-ty. The testimony which I am compelled to credit con-cerning the final exchange between Garr and Treskoncontains no reference to Garr's protected concerted ac-tivities. Treskon's concern, it appears, was solely withwhat he perceived to be Garr's unprofessional behav-ior.s3It further appears that Garr's attitude in that meet-ing forced Treskon's hand and brought about the termi-nation. Discharge under such circumstances, while per-haps harsh, is not so patently unreasonable as to requirea conclusion of unlawful motivation.According, I shall recommend that this allegation bedismissed.3. The requests for affidavitsThe credited evidence establishes that attorneySchmidt, in the course of pretrial preparation for this liti-gation, gave each of the questioned employees the assur-ances required by the Board as set forth in Johnnie'sPoultry Ca, 146 NLRB 770 (1964).s7 However, in ques-tioning those employees, he asked at least one for a copyof the affidavit given to an NLRB investigator and alsoasked two employees about the contents of such affida-vits. Such conduct, the Board has consistently held, vio-lates Section 8(aX1). Thus, in Johnnie's Poultry, at 775-776, it was stated:In defining the area of permissible inquiry, theBoard has generally found coercive, and outside theambit of privilege, interrogation concerning state-ments or affidavits given to a Board agent. For suchquestions have a pronounced inhibitory effect uponthe exercise by employees of their Section 7 rights,which includes protection in seeking vindication ofthose rights free from interference, restraint, and co-ercion by their employer. Moreover, interrogationconcerning employee activities directed toward en-forcement of Section 7 rights also interferes withthe Board's processes in carrying out the statutorymandate to protect such rights. We note, in thisthem, their joint discussions and protest remain protected. As the Boardhas often stated, "it is well settled that the merit of a complaint or griev-ance is irrelevant to the determination of whether an employee's conductis protected under the Act, so long as the complaint was not made in badfaith." Wagner-Smith Co., 262 NLRB 999, fn. 2 (1982), and cases citedtherein. Treskon's manner and timing in presenting substantive changes inpay plans to the employees, making adverse reactions predictable, negatesany question of bad faith."6 Treskon's question, "What was going on?" could be considered areference to OGrr's conversations with Kinard and other employees.Equally reasonable, perhaps even more likely, is that it referred to theattitude he openly displayed or appeared to display by his actions andcomments."7 Pursuant to that rule, consistently adhered to since its promulgation,an employer's pretrial questioning of an employee must be for a validpurpose, that purpose must be communicated to the employee, the em-ployee must participate voluntarily, and that employee must be assuredthat he may answer or not free from any reprisals. Additionally, the ques-tioning must not exceed the necessities of the situation and must occur ina context free of employer hostility to the exercise of statutory rights.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection, that under the safeguards attending ahearing on unfair labor practices, counsel for Re-spondent parties are entitled to the availability,upon request, of the affidavits of General Counselwitnesses for use in cross-examining those witnesses.It is evident from the foregoing that by its inquir-ies relating to statements given the Board agent, theRespondent interfered with the statutory rights ofits employees in violation of Section 8(a)(1) of theAct.This principle applies to requests for, as well as questionsabout, NLRB affidavits. Ingram Farms, 258 NLRB 1051(1981); Anserphone, Inc, 236 NLRB 931 (1978). More-over, the request for such affidavits is violative even ifpreceded by assurances that production is completelyvoluntary. GEX of Colorado, 250 NLRB 593 (1980).In arguing against application of the Board's per se ruleaffecting requests for affidavits, Respondent cites Robert-shaw Controls Co. v. NLRB, 483 F.2d 762 (4th Cir. 1973)(denying enforcement in relevant part to the Board'sOrder, 196 NLRB 449 (1972)), and NLRB v. Martin A.Gleason, Inc., 534 F.2d 466 (2d Cir. 1976) (denying en-forcement in relevant part to the Board's Order, 215NLRB 340 (1974)). In both of those cases, the courtsheld otherwise noncoercive requests for employees tovoluntarily furnish copies of their affidavits to their em-ployer not to violate Section 8(aX1).As Respondent expressly recognized, the Administra-tive Law Judge is obligated to follow Board law untilchanged or until reversed by the Supreme Court. CharlesH. McCauley Associates, supra at 349. Board law, as ex-pressed in Johnnie's Poultry, Ingram Farms, GEX, andAnserphone, is clear (and there appears to be no contraryauthority in either the Seventh or the D.C. Circuits,where review or enforcement of this proceeding mightbe sought). Accordingly, I find that by requesting copiesof affidavits employees had given to the NLRB, and byquestioning employees concerning the contents of thoseaffidavits, Respondent has violated Section 8(a)(l) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1. By requesting that employees furnish its counselwith copies of affidavits given to agents of the NationalLabor Relations Board, and by questioning employeesconcerning the contents of those affidavits, Respondenthas violated Section 8(a)(1) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of theAct.3. Respondent has not engaged in any unfair laborpractices other than those described above.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDERSsThe Respondent, Frascona Buick, Inc., Milwaukee,Wisconsin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Asking employees for copies of affidavits given toagents of the National Labor Relations Board or ques-tioning employees about the contents of such affidavits.(b) In any like or related manner interfering with em-ployees in the exercise of rights under the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its Milwaukee, Wisconsin, facility copies ofthe attached notice marked "Appendix."s9Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the consolidated complaintsbe dismissed insofar as they allege violations of the Actnot specifically found herein.s' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes39 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Punrsu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT ask our employees for copies ofaffidavits given to NLRB agents or question themconcerning the contents of such affidavits.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.FRASCONA BUICK, INC.648